Name: Commission Delegated Regulation (EU) NoÃ 812/2013 of 18Ã February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device Text with EEA relevance
 Type: Delegated Regulation
 Subject Matter: marketing;  energy policy;  technology and technical regulations;  electrical and nuclear industries;  consumption;  electronics and electrical engineering
 Date Published: nan

 6.9.2013 EN Official Journal of the European Union L 239/83 COMMISSION DELEGATED REGULATION (EU) No 812/2013 of 18 February 2013 supplementing Directive 2010/30/EU of the European Parliament and of the Council with regard to the energy labelling of water heaters, hot water storage tanks and packages of water heater and solar device (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2010/30/EU of the European Parliament and of the Council of 19 May 2010 on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products (1), and in particular Article 10 thereof, Whereas: (1) Directive 2010/30/EU requires the Commission to adopt delegated acts as regards the labelling of energy-related products that have a significant potential for energy savings but exhibit a wide disparity in performance levels with equivalent functionality. (2) The energy consumed by water heaters and hot water storage tanks accounts for a significant share of the total energy demand in the Union, and water heaters and hot water storage tanks with equivalent functionality exhibit a wide disparity in terms of water heating energy efficiency and standing loss. The scope for reducing their energy consumption is significant and includes combining water heaters with appropriate solar devices. Water heaters, hot water storage tanks and packages of water heaters and solar devices should therefore be covered by energy labelling requirements. (3) Water heaters that are designed for using gaseous or liquid fuels predominantly (more than 50 %) produced from biomass have specific technical characteristics which require further technical, economic and environmental analyses. Depending on the outcome of the analyses, energy labelling requirements for those water heaters should be set at a later stage, if appropriate. (4) Harmonised provisions should be laid down on labelling and standard product information regarding the energy efficiency of water heaters and hot water storage tanks in order to provide incentives for manufacturers to improve the energy efficiency of these products, to encourage end-users to purchase energy-efficient products and to contribute to the functioning of the internal market. (5) As regards significant energy and cost savings for each type of water heater and for hot water storage tanks, this Regulation should introduce a new single labelling scale from A to G for conventional water heaters, solar water heaters and heat pump water heaters and for hot water storage tanks. A dynamic class A+ should be added to the classification after two years to accelerate the market penetration of the most efficient water heaters and hot water storage tanks. (6) This Regulation should ensure that consumers get more accurate comparative information about the performance of solar water heaters and heat pump water heaters in three European climate zones. (7) The sound power level of a water heater could be an important consideration for end-users. Information on sound power levels should be included on the labels of water heaters. (8) The combined effect of this Regulation and Commission Regulation (EU) No 814/2013 of 2 August 2013 implementing Directive 2009/125/EC of the European Parliament and of the Council with regard to ecodesign requirements for water heaters and hot water storage tanks (2) is expected to result in estimated annual energy savings of around 450 PJ (11 Mtoe) by 2020, corresponding to about 26 Mt CO2 emissions, compared to what would happen if no measures were taken. (9) The information provided on the labels should be obtained through reliable, accurate and reproducible measurement and calculation procedures that take into account recognised state-of-the-art measurement and calculation methods including, where available, harmonised standards adopted by the European standardisation bodies under a request from the Commission, in accordance with the procedures laid down in the Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (3), for the purpose of establishing ecodesign requirements. (10) This Regulation should specify a uniform design and content of product labels for water heaters and hot water storage tanks. (11) In addition, this Regulation should specify requirements for the product fiche and technical documentation for water heaters and hot water storage tanks. (12) Moreover, this Regulation should specify requirements for the information to be provided for any form of distance selling of water heaters and hot water storage tanks and in any advertisements and technical promotional material for such products. (13) In addition to the product labels and fiches for water heaters and hot water storage tanks laid down in this Regulation, a package label and fiche based on product fiches from suppliers should ensure that the end-user has easy access to information on the energy performance of water heaters in combination with solar devices. The most efficient class A+++ may be reached by such a package. (14) It is appropriate to provide for a review of the provisions of this Regulation taking into account technological progress, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope 1. This Regulation establishes requirements for the energy labelling of, and the provision of supplementary product information on, water heaters with a rated heat output  ¤ 70 kW, hot water storage tanks with a storage volume  ¤ 500 litres and packages of water heater  ¤ 70 kW and solar device. 2. This Regulation shall not apply to: (a) water heaters specifically designed for using gaseous or liquid fuels predominantly produced from biomass; (b) water heaters using solid fuels; (c) water heaters within the scope of Directive 2010/75/EU of the European Parliament and of the Council (4); (d) combination heaters as defined in Article 2 of Commission Delegated Regulation (EU) No 811/2013 (5); (e) water heaters which do not meet at least the load profile with the smallest reference energy, as specified in Annex VII, Table 3; (f) water heaters designed for making hot drinks and/or food only. Article 2 Definitions In addition to the definitions set out in Article 2 of Directive 2010/30/EU, the following definitions shall apply for the purposes of this Regulation: (1) water heater means a device that: (a) is connected to an external supply of drinking or sanitary water; (b) generates and transfers heat to deliver drinking or sanitary hot water at given temperature levels, quantities and flow rates during given intervals; and (c) is equipped with one or more heat generators; (2) heat generator means the part of a water heater that generates the heat using one or more of the following processes: (a) combustion of fossil fuels and/or biomass fuels; (b) use of the Joule effect in electric resistance heating elements; (c) capture of ambient heat from an air source, water source or ground source, and/or waste heat; (3) rated heat output means the declared heat output of the water heater when providing water heating at standard rating conditions, expressed in kW; (4) storage volume (V) means the rated volume of a hot water storage tank, expressed in litres; (5) standard rating conditions means the operating conditions of water heaters for establishing the rated heat output, water heating energy efficiency and sound power level, and of hot water storage tanks for establishing the standing loss; (6) biomass means the biodegradable fraction of products, waste and residues from biological origin from agriculture (including vegetal and animal substances), forestry and related industries including fisheries and aquaculture, as well as the biodegradable fraction of industrial and municipal waste; (7) biomass fuel means a gaseous or liquid fuel produced from biomass; (8) fossil fuel means a gaseous or liquid fuel of fossil origin; (9) hot water storage tank means a vessel for storing hot water for water and/or space heating purposes, including any additives, which is not equipped with any heat generator except possibly one or more back-up immersion heaters; (10) back-up immersion heater means a Joule effect electric resistance heater that is part of a hot water storage tank and generates heat only when the external heat source is disrupted (including during maintenance periods) or out of order, or that is part of a solar hot water storage tank and provides heat when the solar heat source is not sufficient to satisfy required comfort levels; (11) solar device means a solar-only system, a solar collector, a solar hot water storage tank or a pump in the collector loop, which are placed on the market separately; (12) solar-only system means a device that is equipped with one or more solar collectors and solar hot water storage tanks and possibly pumps in the collector loop and other parts, which is placed on the market as one unit and is not equipped with any heat generator except possibly one or more back-up immersion heaters; (13) package of water heater and solar device means a package offered to the end-user containing one or more water heaters and one or more solar devices; (14) water heating energy efficiency (Ã ·wh ) means the ratio between the useful energy provided by a water heater or a package of water heater and solar device and the energy required for its generation, expressed in %; (15) sound power level (LWA ) means the A-weighted sound power level, indoors and/or outdoors, expressed in dB; (16) standing loss (S) means the heating power dissipated from a hot water storage tank at given water and ambient temperatures, expressed in W; (17) heat pump water heater means a water heater that uses ambient heat from an air source, water source or ground source, and/or waste heat for heat generation. For the purposes of Annexes II to IX, additional definitions are set out in Annex I. Article 3 Responsibilities of suppliers and timetable 1. From 26 September 2015 suppliers placing water heaters on the market and/or putting them into service, including those integrated in packages of water heater and solar device, shall ensure that: (a) a printed label complying with the format and content of information set out in point 1.1 of Annex III is provided for each water heater conforming to the water heating energy efficiency classes set out in point 1 of Annex II, whereby: for heat pump water heaters, the printed label is provided at least in the packaging of the heat generator; for water heaters intended for use in packages of water heater and solar device, a second label complying with the format and content of information set out in point 3 of Annex III is provided for each water heater; (b) a product fiche, as set out in point 1 of Annex IV, is provided for each water heater, whereby: for heat pump water heaters, the product fiche is provided at least for the heat generator; for water heaters intended for use in packages of water heater and solar device, a second fiche, as set out in point 4 of Annex IV, is provided; (c) the technical documentation, as set out in point 1 of Annex V, is provided on request to the authorities of the Member States and to the Commission; (d) any advertisement relating to a specific water heater model and containing energy-related or price information includes a reference to the water heating energy efficiency class under average climate conditions for that model; (e) any technical promotional material concerning a specific water heater model and describing its specific technical parameters includes a reference to the water heating energy efficiency class under average climate conditions for that model. From 26 September 2017 a printed label complying with the format and content of information set out in point 1.2 of Annex III shall be provided for each water heater conforming to the water heating energy efficiency classes set out in point 1 of Annex II, whereby: for heat pump water heaters, the printed label shall be provided at least in the packaging of the heat generator. 2. From 26 September 2015 suppliers placing hot water storage tanks on the market and/or putting them into service shall ensure that: (a) a printed label complying with the format and content of information set out in point 2.1 of Annex III is provided for each hot water storage tank conforming to the energy efficiency classes set out in point 2 of Annex II; (b) a product fiche, as set out in point 2 of Annex IV, is provided; (c) the technical documentation, as set out in point 2 of Annex V, is provided on request to the authorities of the Member States and to the Commission; (d) any advertisement relating to a specific hot water storage tank model and containing energy-related or price information includes a reference to the energy efficiency class for that model; (e) any technical promotional material concerning a specific hot water storage tank model and describing its specific technical parameters includes a reference to the energy efficiency class for that model. From 26 September 2017 a printed label complying with the format and content of information as set out in point 2.2 of Annex III shall be provided for each hot water storage tank conforming to the energy efficiency classes set out in point 2 of Annex II. 3. From 26 September 2015 suppliers placing solar devices on the market and/or putting them into service shall ensure that: (a) a product fiche, as set out in point 3 of Annex IV, is provided; (b) the technical documentation, as set out in point 3 of Annex V, is provided on request to the authorities of the Member States and to the Commission. 4. From 26 September 2015 suppliers placing packages of water heater and solar device on the market and/or putting them into service shall ensure that: (a) a printed label complying with the format and content of information set out in point 3 of Annex III is provided for each package of water heater and solar device conforming to the water heating energy efficiency classes set out in point 1 of Annex II; (b) a product fiche, as set out in point 4 of Annex IV, is provided for each package of water heater and solar device; (c) the technical documentation, as set out in point 4 of Annex V, is provided on request to the authorities of the Member States and to the Commission; (d) any advertisement relating to a specific package of water heater and solar device model and containing energy-related or price information includes a reference to the water heating energy efficiency class under average climate conditions for that model; (e) any technical promotional material concerning a specific package of water heater and solar device model and describing its specific technical parameters includes a reference to the water heating energy efficiency class under average climate conditions for that model. Article 4 Responsibilities of dealers 1. Dealers of water heaters shall ensure that: (a) each water heater, at the point of sale, bears the label provided by suppliers in accordance with Article 3(1), as set out in point 1 of Annex III, on the outside of the front of the appliance, in such a way as to be clearly visible; (b) water heaters offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the water heater displayed, are marketed with the information provided by the suppliers in accordance with point 1 of Annex VI; (c) any advertisement relating to a specific water heater model and containing energy-related or price information includes a reference to the water heating energy efficiency class under average climate conditions for that model; (d) any technical promotional material concerning a specific water heater model and describing its specific technical parameters includes a reference to the water heating energy efficiency class under average climate conditions for that model. 2. Dealers of hot water storage tanks shall ensure that: (a) each hot water storage tank, at the point of sale, bears the label provided by suppliers in accordance with Article 3(2), as set out in point 2 of Annex III, on the outside of the front of the appliance, in such a way as to be clearly visible; (b) hot water storage tanks offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the hot water storage tank displayed, are marketed with the information provided by the suppliers in accordance with point 2 of Annex VI; (c) any advertisement relating to a specific hot water storage tank model and containing energy-related or price information includes a reference to the energy efficiency class for that model; (d) any technical promotional material concerning a specific hot water storage tank model and describing its specific technical parameters includes a reference to the energy efficiency class for that model. 3. Dealers of packages of water heater and solar device shall ensure, based on the label and fiches provided by suppliers in accordance with Article 3(1), (3) and (4), that: (a) any offer for a specific package includes the water heating energy efficiency and the water heating energy efficiency class for that package under average, colder or warmer climate conditions, as applicable, by displaying with the package the label set out in point 3 of Annex III and providing the fiche set out in point 4 of Annex IV, duly filled in according to the characteristics of that package; (b) packages of water heater and solar device offered for sale, hire or hire-purchase, where the end-user cannot be expected to see the package of water heater and solar device displayed, are marketed with the information provided in accordance with point 3 of Annex VI; (c) any advertisement relating to a specific package of water heater and solar device model and containing energy-related or price information includes a reference to the water heating energy efficiency class under average climate conditions for that model; (d) any technical promotional material concerning a specific package of water heater and solar device model and describing its specific technical parameters includes a reference to the water heating energy efficiency class under average climate conditions for that model. Article 5 Measurement and calculation methods The information to be provided pursuant to Articles 3 and 4 shall be obtained by reliable, accurate and reproducible measurement and calculation methods which take into account the recognised state-of-the-art measurement and calculation methods, as set out in Annex VII and Annex VIII. Article 6 Verification procedure for market surveillance purposes Member States shall apply the procedure set out in Annex IX when assessing the conformity of the declared water heating energy efficiency class, water heating energy efficiency, annual energy consumption and sound power level of water heaters and the declared energy efficiency class and standing loss of hot water storage tanks. Article 7 Review The Commission shall review this Regulation in the light of technological progress no later than five years after its entry into force. The review shall in particular assess any significant changes in the market shares of various types of appliances and the appropriateness of the package fiche and label set out in point 3 of Annex III and point 4 of Annex IV. Article 8 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 153, 18.6.2010, p. 1. (2) See page 162 of this Official Journal. (3) OJ L 204, 21.7.1998, p. 37. (4) OJ L 334, 17.12.2010, p. 17. (5) See page 1 of this Official Journal. ANNEX I Definitions applicable for Annexes II to IX For the purposes of Annexes II to IX, the following definitions shall apply: (1) conventional water heater means a water heater that generates heat using the combustion of fossil and/or biomass fuels and/or the Joule effect in electric resistance heating elements; (2) solar water heater means a water heater equipped with one or more solar collectors, solar hot water storage tanks, heat generators and possibly pumps in the collector loop and other parts, a solar water heater is placed on the market as one unit; (3) load profile means a given sequence of water draw-offs, as specified in Annex VII, Table 3; each water heater meets at least one load profile; (4) water draw-off means a given combination of useful water flow rate, useful water temperature, useful energy content and peak temperature, as specified in Annex VII, Table 3; (5) useful water flow rate (f) means the minimum flow rate, expressed in litres per minute, for which hot water is contributing to the reference energy, as specified in Annex VII, Table 3; (6) useful water temperature (Tm ) means the water temperature, expressed in degrees Celsius, at which hot water starts contributing to the reference energy, as specified in Annex VII, Table 3; (7) useful energy content (Qtap ) means the energy content of hot water, expressed in kWh, provided at a temperature equal to, or above, the useful water temperature, and at water flow rates equal to, or above, the useful water flow rate, as specified in Annex VII, Table 3; (8) energy content of hot water means the product of the specific heat capacity of water, the average temperature difference between the hot water output and cold water input, and the total mass of the hot water delivered; (9) peak temperature (Tp ) means the minimum water temperature, expressed in degrees Celsius, to be achieved during water draw-off, as specified in Annex VII, Table 3; (10) reference energy (Qref ) means the sum of the useful energy content of water draw-offs, expressed in kWh, in a particular load profile, as specified in Annex VII, Table 3; (11) maximum load profile means the load profile with the greatest reference energy that a water heater is able to provide while fulfilling the temperature and flow rate conditions of that load profile; (12) declared load profile means the load profile applied when determining water heating energy efficiency; (13) conversion coefficient (CC) means a coefficient reflecting the estimated 40 % average EU generation efficiency referred to in Directive 2012/27/EU of the European Parliament and of the Council (1); the value of the conversion coefficient is CC = 2,5; (14) daily electricity consumption (Qelec ) means the consumption of electricity over 24 consecutive hours under the declared load profile and under given climate conditions, expressed in kWh in terms of final energy; (15) daily fuel consumption(Qfuel) means the consumption of fuels over 24 consecutive hours under the declared load profile and under given climate conditions, expressed in kWh in terms of GCV, and for the purposes of point 4 in Annex VIII expressed in GJ in terms of GCV; (16) gross calorific value (GCV) means the total amount of heat released by a unit quantity of fuel when it is burned completely with oxygen and when the products of combustion are returned to ambient temperature; this quantity includes the condensation heat of any water vapour contained in the fuel and of the water vapour formed by the combustion of any hydrogen contained in the fuel; (17) smart control means a device that automatically adapts the water heating process to individual usage conditions with the aim of reducing energy consumption; (18) smart control compliance (smart) means the measure of whether a water heater equipped with smart controls fulfils the criterion set out in point 5 of Annex VIII; (19) smart control factor (SCF) means the water heating energy efficiency gain due to smart control under the conditions set out in point 3 of Annex VII; (20) weekly electricity consumption with smart controls (Qelec,week,smart ) means the weekly electricity consumption of a water heater with the smart control function enabled, expressed in kWh in terms of final energy; (21) weekly fuel consumption with smart controls (Qfuel,week,smart ) means the weekly fuel consumption of a water heater with the smart control function enabled, expressed in kWh in terms of GCV; (22) weekly electricity consumption without smart controls (Qelec,week ) means the weekly electricity consumption of a water heater with the smart control function disabled, expressed in kWh in terms of final energy; (23) weekly fuel consumption without smart controls (Qfuel,week ) means the weekly fuel consumption of a water heater with the smart control function disabled, expressed in kWh in terms of GCV; (24) annual electricity consumption (AEC) means the annual electricity consumption of a water heater under the declared load profile and under given climate conditions, expressed in kWh in terms of final energy; (25) annual fuel consumption (AFC) means the annual fossil and/or biomass fuel consumption of a water heater under the declared load profile and under given climate conditions, expressed in GJ in terms of GCV; (26) ambient correction term (Qcor ) means a term which takes into account the fact that the place where the water heater is installed is not an isothermal place, expressed in kWh; (27) standby heat loss (Pstby ) means the heat loss of a heat pump water heater in operating modes without heat demand, expressed in kW; (28) average climate conditions, colder climate conditions and warmer climate conditions mean the temperatures and global solar irradiance conditions characteristic for the cities of Strasbourg, Helsinki and Athens, respectively; (29) annual energy consumption (Qtota ) means the annual energy consumption of a solar water heater, expressed in kWh in terms of primary energy and/or kWh in terms of GCV; (30) annual non-solar heat contribution (Qnonsol ), means the annual contribution of electricity (expressed in kWh in terms of primary energy) and/or fuels (expressed in kWh in terms of GCV) to the useful heat output of a solar water heater or a package of water heater and solar device, taking into account the annual amount of heat captured by the solar collector and the heat losses of the solar hot water storage tank; (31) solar collector means a device designed to absorb global solar irradiance and to transfer the heat energy so produced to a fluid passing through it; it is characterised by the collector aperture area, the zero-loss efficiency, the first order coefficient, the second-order coefficient and the incidence angle modifier; (32) global solar irradiance means the rate of total incoming solar energy, both direct and diffuse, on a collector plane with an inclination of 45 degrees and southward orientation at the Earths surface, expressed in W/m2; (33) collector aperture area (Asol ) means the maximum projected area through which unconcentrated solar radiation enters the collector, expressed in m2; (34) zero-loss efficiency (Ã ·0 ) means the efficiency of the solar collector, when the solar collector mean fluid temperature is equal to the ambient temperature; (35) first-order coefficient (a1 ) means the heat loss coefficient of a solar collector, expressed in W/(m2 K); (36) second-order coefficient (a2 ) means the coefficient measuring the temperature dependence of the first order coefficient, expressed in W/(m2 K2); (37) incidence angle modifier (IAM) means the ratio of the useful heat output of the solar collector at a given incidence angle and its useful heat output at an incidence angle of 0 degrees; (38) incidence angle means the angle between the direction to the sun and the direction perpendicular to the solar collector aperture; (39) solar hot water storage tank means a hot water storage tank storing heat energy produced by one or more solar collectors; (40) heat generator water heating energy efficiency (Ã ·wh,nonsol ) means the water heating energy efficiency of a heat generator which is part of a solar water heater, expressed in %, established under average climate conditions and without using solar heat input; (41) auxiliary electricity consumption (Qaux ), for the purpose of Figure 1 in Annex IV referred to as auxiliary electricity, means the annual electricity consumption of a solar water heater or a solar-only system that is due to the pump power consumption and the standby power consumption, expressed in kWh in terms of final energy; (42) pump power consumption (solpump) means the rated electrical power consumption of the pump in the collector loop of a solar water heater or solar-only system, expressed in W; (43) standby power consumption (solstandby) means the rated electrical power consumption of a solar water heater or solar-only system when the pump and the heat generator are inactive, expressed in W; (44) model identifier means the code, usually alphanumeric, which distinguishes a specific water heater, hot water storage tank, solar device or package of water heater and solar device model from other models with the same trade mark, suppliers name or dealers name. (1) OJ L 315, 14.11.2012, p. 1. ANNEX II Energy efficiency classes 1. WATER HEATING ENERGY EFFICIENCY CLASSES OF WATER HEATERS The water heating energy efficiency class of a water heater shall be determined on the basis of its water heating energy efficiency as set out in Table 1. The water heating energy efficiency of a water heater shall be calculated in accordance with point 3 of Annex VIII, for solar water heaters and heat pump water heaters under average climate conditions. Table 1 Water heating energy efficiency classes of water heaters, categorised by declared load profiles, Ã ·wh in % 3XS XXS XS S M L XL XXL A+++ Ã ·wh  ¥ 62 Ã ·wh  ¥ 62 Ã ·wh  ¥ 69 Ã ·wh  ¥ 90 Ã ·wh  ¥ 163 Ã ·wh  ¥ 188 Ã ·wh  ¥ 200 Ã ·wh  ¥ 213 A++ 53  ¤ Ã ·wh < 62 53  ¤ Ã ·wh < 62 61  ¤ Ã ·wh < 69 72  ¤ Ã ·wh < 90 130  ¤ Ã ·wh < 163 150  ¤ Ã ·wh < 188 160  ¤ Ã ·wh < 200 170  ¤ Ã ·wh < 213 A+ 44  ¤ Ã ·wh < 53 44  ¤ Ã ·wh < 53 53  ¤ Ã ·wh < 61 55  ¤ Ã ·wh < 72 100  ¤ Ã ·wh < 130 115  ¤ Ã ·wh < 150 123  ¤ Ã ·wh < 160 131  ¤ Ã ·wh < 170 A 35  ¤ Ã ·wh < 44 35  ¤ Ã ·wh < 44 38  ¤ Ã ·wh < 53 38  ¤ Ã ·wh < 55 65  ¤ Ã ·wh < 100 75  ¤ Ã ·wh < 115 80  ¤ Ã ·wh < 123 85  ¤ Ã ·wh < 131 B 32  ¤ Ã ·wh < 35 32  ¤ Ã ·wh < 35 35  ¤ Ã ·wh < 38 35  ¤ Ã ·wh < 38 39  ¤ Ã ·wh < 65 50  ¤ Ã ·wh < 75 55  ¤ Ã ·wh < 80 60  ¤ Ã ·wh < 85 C 29  ¤ Ã ·wh < 32 29  ¤ Ã ·wh < 32 32  ¤ Ã ·wh < 35 32  ¤ Ã ·wh < 35 36  ¤ Ã ·wh < 39 37  ¤ Ã ·wh < 50 38  ¤ Ã ·wh < 55 40  ¤ Ã ·wh < 60 D 26  ¤ Ã ·wh < 29 26  ¤ Ã ·wh < 29 29  ¤ Ã ·wh < 32 29  ¤ Ã ·wh < 32 33  ¤ Ã ·wh < 36 34  ¤ Ã ·wh < 37 35  ¤ Ã ·wh < 38 36  ¤ Ã ·wh < 40 E 22  ¤ Ã ·wh < 26 23  ¤ Ã ·wh < 26 26  ¤ Ã ·wh < 29 26  ¤ Ã ·wh < 29 30  ¤ Ã ·wh < 33 30  ¤ Ã ·wh < 34 30  ¤ Ã ·wh < 35 32  ¤ Ã ·wh < 36 F 19  ¤ Ã ·wh < 22 20  ¤ Ã ·wh < 23 23  ¤ Ã ·wh < 26 23  ¤ Ã ·wh < 26 27  ¤ Ã ·wh < 30 27  ¤ Ã ·wh < 30 27  ¤ Ã ·wh < 30 28  ¤ Ã ·wh < 32 G Ã ·wh < 19 Ã ·wh < 20 Ã ·wh < 23 Ã ·wh < 23 Ã ·wh < 27 Ã ·wh < 27 Ã ·wh < 27 Ã ·wh < 28 2. ENERGY EFFICIENCY CLASSES OF HOT WATER STORAGE TANKS The energy efficiency class of a hot water storage tank shall be determined on the basis of its standing loss as set out in Table 2. Table 2 Energy efficiency classes of hot water storage tanks Energy efficiency class Standing loss S in Watts, with storage volume V in litres A+ A B C D E F G ANNEX III The labels 1. WATER HEATERS 1.1. Label 1 1.1.1. Conventional water heaters in water heating energy efficiency classes A to G (a) The following information shall be included in the label: I. suppliers name or trade mark; II. suppliers model identifier; III. the water heating function, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII; IV. the water heating energy efficiency class, determined in accordance with point 1 of Annex II; the head of the arrow containing the water heating energy efficiency class of the water heater shall be placed at the same height as the head of the relevant energy efficiency class; V. the annual electricity consumption in kWh in terms of final energy and/or the annual fuel consumption in GJ in terms of GCV, rounded to the nearest integer and calculated in accordance with point 4 of Annex VIII; VI. the sound power level LWA , indoors, in dB, rounded to the nearest integer; VII. for conventional water heaters able to work only during off-peak hours, the pictogram referred to in point 4(d)(10) of this Annex may be added. (b) The design aspects of the label for conventional water heaters shall be in accordance with point 4 of this Annex. 1.1.2. Solar water heaters in water heating energy efficiency classes A to G (a) The following information shall be included in the label: I. suppliers name or trade mark; II. suppliers model identifier; III. the water heating function, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII; IV. the water heating energy efficiency class under average climate conditions, determined in accordance with point 1 of Annex II; the head of the arrow containing the water heating energy efficiency class of the water heater shall be placed at the same height as the head of the relevant energy efficiency class; V. the annual electricity consumption in kWh in terms of final energy or the annual fuel consumption in GJ in terms of GCV, under average, colder and warmer climate conditions, rounded to the nearest integer and calculated in accordance with point 4 of Annex VIII; VI. European solar map displaying three indicative global solar irradiance zones; VII. the sound power level LWA , indoors, in dB, rounded to the nearest integer. (b) The design aspects of the label for solar water heaters shall be in accordance with point 5 of this Annex. 1.1.3. Heat pump water heaters in water heating energy efficiency classes A to G (a) The following information shall be included in the label: I. suppliers name or trade mark; II. suppliers model identifier; III. the water heating function, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII; IV. the water heating energy efficiency class under average climate conditions, determined in accordance with point 1 of Annex II; the head of the arrow containing the water heating energy efficiency class of the water heater shall be placed at the same height as the head of the relevant energy efficiency class; V. the annual electricity consumption in kWh in terms of final energy and/or the annual fuel consumption in GJ in terms of GCV, under average, colder and warmer climate conditions, rounded to the nearest integer and calculated in accordance with point 4 of Annex VIII; VI. European temperature map displaying three indicative temperature zones; VII. the sound power level LWA , indoors (if applicable) and outdoors, in dB, rounded to the nearest integer; VIII. for heat pump water heaters able to work only during off-peak hours, the pictogram referred to in point 6(d)(11) of this Annex may be added. (b) The design aspects of the label for heat pump water heaters shall be in accordance with point 6 of this Annex. By way of exception, where a model has been granted an EU Ecolabel under Regulation (EC) No 66/2010 of the European Parliament and of the Council (1), a copy of the EU Ecolabel may be added. 1.2. Label 2 1.2.1. Conventional water heaters in water heating energy efficiency classes A+ to F (a) The information listed in point 1.1.1(a) of this Annex shall be included in the label. (b) The design aspects of the label for conventional water heaters shall be in accordance with point 4 of this Annex. 1.2.2. Solar water heaters in water heating energy efficiency classes A+ to F (a) The information listed in point 1.1.2(a) of this Annex shall be included in the label. (b) The design aspects of the label for solar water heaters shall be in accordance with point 5 of this Annex. 1.2.3. Heat pump water heaters in water heating energy efficiency classes A+ to F (a) The information listed in point 1.1.3(a) of this Annex shall be included in the label. (b) The design aspects of the label for heat pump water heaters shall be in accordance with point 6 of this Annex. 2. HOT WATER STORAGE TANKS 2.1. Label 1 for hot water storage tanks in energy efficiency classes A to G (a) The following information shall be included in the label: I. suppliers name or trade mark; II. suppliers model identifier; III. the water storage function; IV. the energy efficiency class, determined in accordance with point 2 of Annex II; the head of the arrow containing the energy efficiency class of the hot water storage tank shall be placed at the same height as the head of the relevant energy efficiency class; V. the standing loss in W, rounded to the nearest integer; VI. the hot water storage tank volume in litres, rounded to the nearest integer. (b) The design aspects of the label for hot water storage tanks shall be in accordance with point 7 of this Annex. 2.2. Label 2 for hot water storage tanks in energy efficiency classes A+ to F (a) The information listed in point 2.1(a) of this Annex shall be included in the label. (b) The design aspects of the label for hot water storage tanks shall be in accordance with point 7 of this Annex. 3. PACKAGES OF WATER HEATER AND SOLAR DEVICE Label for packages of water heater and solar device in water heating energy efficiency classes A+++ to G (a) The following information shall be included in the label: I. dealers and/or supplier's name or trade mark; II. dealers and/or supplier's model(s) identifier; III. the water heating function, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII; IV. the water heating energy efficiency class of the water heater, determined in accordance with point 1 of Annex II; V. indication of whether a solar collector and hot water storage tank may be included in the package of water heater and solar device; VI. the water heating energy efficiency class of the package of water heater and solar device, determined in accordance with point 4 of Annex IV; the head of the arrow containing the water heating energy efficiency class of the package of water heater and solar device shall be placed at the same height as the head of the relevant energy efficiency class. (b) The design aspects of the label for packages of water heater and solar device shall be in accordance with point 8 of this Annex. For packages of water heater and solar device in water heating energy efficiency classes A+++ to D, the last classes E to G in the A+++ to G scale may be omitted. 4. The design of the label for conventional water heaters shall be the following: Whereby: (a) The label shall be at least 105 mm wide and 200 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours are coded as CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above): EU label border stroke: 4 pt, colour: cyan 100 %, round corners: 3,5 mm. EU logo: Colours: X-80-00-00 and 00-00-X-00. Energy label: Colour: X-00-00-00. Pictogram as depicted: EU logo + energy label: width: 86 mm, height: 17 mm. Sub-logos border: 1 pt, colour: cyan 100 %, length: 86 mm. Water heating function:  Pictogram as depicted, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII: Calibri bold 16 pt, 100 % black. A-G or A+-F scale:  Arrow: height: 7 mm, gap: 1 mm, colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Last class: 00-X-X-00,  Text: Calibri bold 16 pt, capitals, white, + symbol: superscript. Water heating energy efficiency class:  Arrow: width: 22 mm, height: 12 mm, 100 % black,  Text: Calibri bold 24 pt, capitals, white, + symbol: superscript. Sound power level, indoors:  Pictogram as depicted,  Border: 2 pt  colour: cyan 100 %  round corners: 3,5 mm,  Value YZ: Calibri bold 15 pt, 100 % black,  Text dB: Calibri regular 10 pt, 100 % black. Annual energy consumption in kWh/annum or GJ/annum:  Border: 2 pt  colour: cyan 100 %  round corners: 3,5 mm,  Value WXYZ or YZ: Calibri bold at least 20 pt, 100 % black,  Text kWh/annum or GJ/annum: Calibri regular at least 15 pt, 100 % black. If applicable, off-peak fitness:  Pictogram as depicted,  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm. Year of label introduction and number of Regulation:  Text: Calibri bold 10 pt. Suppliers name or trademark. Suppliers model identifier: The suppliers name or trade mark and model identifier shall fit in a space of 86 Ã  12 mm. 5. The design of the label for solar water heaters shall be the following: Whereby: (a) The label shall be at least 105 mm wide and 200 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours are coded as CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above): EU label border stroke: 4 pt, colour: cyan 100 %, round corners: 3,5 mm. EU logo: Colours: X-80-00-00 and 00-00-X-00. Energy label: Colour: X-00-00-00. Pictogram as depicted: EU logo + energy label: width: 86 mm, height: 17 mm. Sub-logos border: 1 pt, colour: cyan 100 %, length: 86 mm. Water heating function:  Pictogram as depicted, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII: Calibri bold 16 pt, 100 % black. A-G or A+-F scale:  Arrow: height: 7 mm, gap: 1 mm, colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Last class: 00-X-X-00,  Text: Calibri bold 16 pt, capitals, white, + symbol: superscript. Water heating energy efficiency class:  Arrow: width: 22 mm, height: 12 mm, 100 % black,  Text: Calibri bold 24 pt, capitals, white, + symbol: superscript. Sound power level, indoors:  Pictogram as depicted,  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm,  Value YZ: Calibri bold 15 pt, 100 % black,  Text dB: Calibri regular 10 pt, 100 % black. Annual energy consumption in kWh/annum or GJ/annum:  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm,  Values WXYZ or YZ: Calibri at least 13 pt, 100 % black,  Text kWh/annum or GJ/annum: Calibri regular at least 11 pt, 100 % black. European solar map and colour squares:  Pictogram as depicted,  Colours: Dark blue: 86-51-00-00, Middle blue: 53-08-00-00, Light blue: 25-00-02-00. Year of label introduction and number of Regulation:  Text: Calibri bold 10 pt. Suppliers name or trademark. Suppliers model identifier: The suppliers name or trade mark and model identifier shall fit in a space of 86 Ã  12 mm. 6. The design of the label for heat pump water heaters shall be the following: Whereby: (a) The label shall be at least 105 mm wide and 200 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours are coded as CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above): EU label border stroke: 4 pt, colour: cyan 100 %, round corners: 3,5 mm. EU logo: Colours: X-80-00-00 and 00-00-X-00. Energy label: Colour: X-00-00-00. Pictogram as depicted: EU logo + energy label: width: 86 mm, height: 17 mm. Sub-logos border: 1 pt, colour: cyan 100 %, length: 86 mm. Water heating function:  Pictogram as depicted, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII: Calibri bold 16 pt, 100 % black. A-G or A+-F scale:  Arrow: height: 7 mm, gap: 1 mm, colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Last class: 00-X-X-00,  Text: Calibri bold 16 pt, capitals, white, + symbol: superscript. Water heating energy efficiency class:  Arrow: width: 22 mm, height: 12 mm, 100 % black,  Text: Calibri bold 24 pt, capitals, white, + symbol: superscript. Sound power level, indoors (if applicable) and outdoors:  Pictogram as depicted,  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm,  Value YZ: Calibri bold 15 pt, 100 % black,  Text dB: Calibri regular 10 pt, 100 % black. Annual energy consumption in kWh/annum or GJ/annum:  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm,  Values WXYZ or YZ: Calibri at least 13 pt, 100 % black,  Text kWh/annum or GJ/annum: Calibri regular at least 11 pt, 100 % black. European temperature map and colour squares:  Pictogram as depicted,  Colours: Dark blue: 86-51-00-00, Middle blue: 53-08-00-00, Light blue: 25-00-02-00. If applicable, off-peak fitness:  Pictogram as depicted,  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm. Year of label introduction and number of Regulation:  Text: Calibri bold 10 pt. Suppliers name or trademark. Suppliers model identifier: The suppliers name or trade mark and model identifier shall fit in a space of 86 Ã  12 mm. 7. The design of the label for hot water storage tanks shall be the following: Whereby: (a) The label shall be at least 105 mm wide and 200 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours are coded as CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above): EU label border stroke: 4 pt, colour: cyan 100 %, round corners: 3,5 mm. EU logo: Colours: X-80-00-00 and 00-00-X-00. Energy label: Colour: X-00-00-00. Pictogram as depicted: EU logo + energy label: width: 86 mm, height: 17 mm. Sub-logos border: 1 pt, colour: cyan 100 %, length: 86 mm. Storage function:  Pictogram as depicted. A-G or A+-F scale:  Arrow: height: 7 mm, gap: 1 mm, colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Last class: 00-X-X-00,  Text: Calibri bold 16 pt, capitals, white, + symbol: superscript. Energy efficiency class:  Arrow: width: 22 mm, height: 12 mm, 100 % black,  Text: Calibri bold 24 pt, capitals, white, + symbol: superscript. Standing loss:  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm,  Value YZ: Calibri bold 45 pt, 100 % black,  Text W: Calibri regular 30 pt, 100 % black. Storage volume:  Border: 2 pt, colour: cyan 100 %, round corners: 3,5 mm,  Value XYZ: Calibri bold 45 pt, 100 % black,  Text L: Calibri regular 30 pt, 100 % black. Year of label introduction and number of Regulation:  Text: Calibri bold 10 pt. Suppliers name or trademark. Suppliers model identifier: The suppliers name or trade mark and model identifier shall fit in a space of 86 Ã  12 mm. 8. The design of the label for packages of water heater and solar device shall be the following: Whereby: (a) The label shall be at least 210 mm wide and 297 mm high. Where the label is printed in a larger format, its content shall nevertheless remain proportionate to the specifications above. (b) The background shall be white. (c) Colours are coded as CMYK  cyan, magenta, yellow and black, following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black. (d) The label shall fulfil all of the following requirements (numbers refer to the figure above): EU label border stroke: 6 pt, colour: cyan 100 %, round corners: 3,5 mm. EU logo: Colours: X-80-00-00 and 00-00-X-00. Energy label: Colour: X-00-00-00. Pictogram as depicted: EU logo + energy label: width: 191 mm, height: 37 mm. Sub-logos border: 2 pt, colour: cyan 100 %, length: 191 mm. Water heating function:  Pictogram as depicted, including the declared load profile expressed as the appropriate letter in accordance with Table 3 of Annex VII: Calibri bold 22 pt, 100 % black. Water Heater:  Pictogram as depicted.  Water heating energy efficiency class of water heater:  Arrow: width: 24 mm, height: 14 mm, 100 % black,  Text: Calibri bold 28 pt, capitals, white,  Border: 3 pt, colour: cyan 100 %, round corners: 3,5 mm. Package with solar collector and/or hot water storage tank:  Pictograms as depicted,  + symbol: Calibri bold 50 pt, cyan 100 %,  Boxes: width: 12 mm, height: 12 mm, border: 4 pt, cyan 100 %,  Border: 3 pt  colour: cyan 100 %  round corners: 3,5 mm. A+++-G scale with border:  Arrow: height: 15 mm, gap: 3 mm, colours:  Highest class: X-00-X-00,  Second class: 70-00-X-00,  Third class: 30-00-X-00,  Fourth class: 00-00-X-00,  Fifth class: 00-30-X-00,  Sixth class: 00-70-X-00,  Seventh class: 00-X-X-00,  If applicable, last classes: 00-X-X-00,  Text: Calibri bold 30 pt, capitals, white, + symbols: superscript, aligned on a single row,  Border: 3 pt, colour: cyan 100 %, round corners: 3,5 mm. Water heating energy efficiency class for package of water heater and solar device:  Arrow: width: 33 mm, height: 19 mm, 100 % black,  Text: Calibri bold 40 pt, capitals, white, + symbols: superscript, aligned on a single row. Year of label introduction and number of Regulation:  Text: Calibri bold 12 pt. Dealers and/or supplier's name or trademark. Dealers and/or supplier's model identifier: The dealers and/or supplier's name or trade mark and model identifier shall fit in a space of 191 Ã  19 mm. (1) OJ L 27, 30.1.2010, p. 1. ANNEX IV Product Fiche 1. WATER HEATERS 1.1. The information in the product fiche of the water heater shall be provided in the following order and shall be included in the product brochure or other literature provided with the product: (a) suppliers name or trade mark; (b) suppliers model identifier; (c) the declared load profile, expressed by the appropriate letter and typical usage in accordance with Table 3 of Annex VII; (d) the water heating energy efficiency class of the model, determined in accordance with point 1 of Annex II, whereby: for solar water heaters and heat pump water heaters, under average climate conditions; (e) the water heating energy efficiency in %, rounded to the nearest integer and calculated in accordance with point 3 of Annex VIII, whereby: for solar water heaters and heat pump water heaters, under average climate conditions; (f) the annual electricity consumption in kWh in terms of final energy and/or the annual fuel consumption in GJ in terms of GCV, rounded to the nearest integer and calculated in accordance with point 4 of Annex VIII, whereby: for solar water heaters and heat pump water heaters, under average climate conditions; (g) if applicable, other load profiles for which the water heater is suitable to use and the corresponding water heating energy efficiency and annual electricity consumption as set out in points (e) and (f); (h) the thermostat temperature settings of the water heater, as placed on the market by the supplier; (i) the sound power level LWA , indoors, in dB, rounded to the nearest integer (for heat pump water heaters if applicable); (j) if applicable, an indication that the water heater is able to work only during off-peak hours; (k) any specific precautions that shall be taken when the water heater is assembled, installed or maintained; (l) where the value of smart is declared as being 1, an indication that the information on water heating energy efficiency, annual electricity and fuel consumption, as applicable, relate to enabled smart control settings only; in addition, for solar water heaters and heat pump water heaters: (m) the water heating energy efficiency in %, under colder and warmer climate conditions, rounded to the nearest integer and calculated in accordance with point 3 of Annex VIII; (n) the annual electricity consumption in kWh in terms of final energy and/or the annual fuel consumption in GJ in terms of GCV, under colder and warmer climate conditions, rounded to the nearest integer and calculated in accordance with point 4 of Annex VIII; in addition, for solar water heaters: (o) the collector aperture area in m2, to two decimal places; (p) the zero-loss efficiency, to three decimal places; (q) the first-order coefficient in W/(m2 K), to two decimal places; (r) the second-order coefficient in W/(m2 K2), to three decimal places; (s) the incidence angle modifier, to two decimal places; (t) the storage volume in litres, rounded to the nearest integer; (u) the pump power consumption in W, rounded to the nearest integer; (v) the standby power consumption in W, to two decimal places; in addition, for heat pump water heaters: (w) the sound power level LWA , outdoors, in dB, rounded to the nearest integer. 1.2. One fiche may cover a number of water heater models supplied by the same supplier. 1.3. The information contained in the fiche may be given in the form of a copy of the label, either in colour or in black and white. Where this is the case, the information listed in point 1.1 not already displayed on the label shall also be provided. 2. HOT WATER STORAGE TANKS 2.1. The information in the product fiche of the hot water storage tank shall be provided in the following order and shall be included in the product brochure or other literature provided with the product: (a) suppliers name or trade mark; (b) suppliers model identifier; (c) the energy efficiency class of the model, determined in accordance with point 2 of Annex II; (d) the standing loss in W, rounded to the nearest integer; (e) the storage volume in litres, rounded to the nearest integer. 2.2. One fiche may cover a number of hot water storage tank models supplied by the same supplier. 2.3. The information contained in the fiche may be given in the form of a copy of the label, either in colour or in black and white. Where this is the case, the information listed in point 2.1 not already displayed on the label shall also be provided. 3. SOLAR DEVICES 3.1. The information in the product fiche of the solar device shall be provided in the following order and shall be included in the product brochure or other literature provided with the product (for pumps in the collector loop if applicable): (a) suppliers name or trade mark; (b) suppliers model identifier; (c) the collector aperture area in m2, to two decimal places; (d) the zero-loss efficiency, to three decimal places; (e) the first-order coefficient in W/(m2 K), to two decimal places; (f) the second-order coefficient in W/(m2 K2), to three decimal places; (g) the incidence angle modifier, to two decimal places; (h) the storage volume in litres, rounded to the nearest integer; (i) the annual non-solar heat contribution Qnonsol in kWh in terms of primary energy for electricity and/or in kWh in terms of GCV for fuels, for the load profiles M, L, XL and XXL under average climate conditions, rounded to the nearest integer; (j) the pump power consumption in W, rounded to the nearest integer; (k) the standby power consumption in W, to two decimal places; (l) the annual auxiliary electricity consumption Qaux in kWh in terms of final energy, rounded to the nearest integer. 3.2. One fiche may cover a number of solar device models supplied by the same supplier. 4. PACKAGES OF WATER HEATER AND SOLAR DEVICE The fiche for packages of water heater and solar device shall contain the elements set out in Figure 1 for evaluating the water heating energy efficiency of a package of water heater and solar device, where the following information shall be included:  I: the value of the water heating energy efficiency of the water heater, expressed in %,  II: the value of the mathematical expression , where Qref is taken from Table 3 in Annex VII and Qnonsol from the product fiche of the solar device for the declared load profile M, L, XL or XXL of the water heater,  III: the value of the mathematical expression , expressed in %, where Qaux is taken from the product fiche of the solar device and Qref from Table 3 in Annex VII for the declared load profile M, L, XL or XXL. Figure 1 Fiche for a package of water heater and solar device indicating the water heating energy efficiency of the package offered ANNEX V Technical documentation 1. WATER HEATERS For water heaters, the technical documentation referred to in Article 3(1)(c) shall include: (a) the name and address of the supplier; (b) a description of the water heater model sufficient for its unambiguous identification; (c) where appropriate, the references of the harmonised standards applied; (d) where appropriate, the other technical standards and specifications used; (e) the identification and signature of the person empowered to bind the supplier; (f) the results of the measurements for the technical parameters specified in point 7 of Annex VII; (g) the results of the calculations for the technical parameters specified in point 2 of Annex VIII; (h) any specific precautions that shall be taken when the water heater is assembled, installed or maintained. 2. HOT WATER STORAGE TANKS For hot water storage tanks, the technical documentation referred to in Article 3(2)(c) shall include: (a) the name and address of the supplier; (b) a description of the hot water storage tank model sufficient for its unambiguous identification; (c) where appropriate, the references of the harmonised standards applied; (d) where appropriate, the other technical standards and specifications used; (e) the identification and signature of the person empowered to bind the supplier; (f) the results of the measurements for the technical parameters specified in point 8 of Annex VII; (g) any specific precautions that shall be taken when the hot water storage tank is assembled, installed or maintained. 3. SOLAR DEVICES The technical documentation of solar devices referred to in Article 3(3)(b) shall include: (a) the name and address of the supplier; (b) a description of the solar device model sufficient for its unambiguous identification; (c) where appropriate, the references of the harmonised standards applied; (d) where appropriate, the other technical standards and specifications used; (e) the identification and signature of the person empowered to bind the supplier; (f) the results of the measurements for the technical parameters as specified in point 9 of Annex VII; (g) any specific precautions that shall be taken when the solar device is assembled, installed or maintained. 4. PACKAGES OF WATER HEATER AND SOLAR DEVICE For packages of water heater and solar device, the technical documentation referred to in Article 3(4)(c) shall include: (a) the name and address of the supplier; (b) a description of the package of water heater and solar device model sufficient for its unambiguous identification; (c) where appropriate, the references of the harmonised standards applied; (d) where appropriate, the other technical standards and specifications used; (e) the identification and signature of the person empowered to bind the supplier; (f) technical parameters:  the water heating energy efficiency in %, rounded to the nearest integer,  the technical parameters set out in points 1, 2 and 3 of this Annex; (g) any specific precautions that shall be taken when the package of water heater and solar device is assembled, installed or maintained. ANNEX VI Information to be provided in cases where end-users cannot be expected to see the product displayed 1. WATER HEATERS 1.1. The information referred to in Article 4(1)(b) shall be provided in the following order: (a) the declared load profile, expressed by the appropriate letter and typical usage in accordance with Table 3 of Annex VII; (b) the water heating energy efficiency class of the model, under average climate conditions, in accordance with point 1 of Annex II; (c) the water heating energy efficiency in %, under average climate conditions, rounded to the nearest integer and calculated in accordance with point 3 of Annex VIII; (d) the annual electricity consumption in kWh in terms of final energy and/or the annual fuel consumption in GJ in terms of GCV, under average climate conditions, rounded to the nearest integer and calculated in accordance with point 4 of Annex VIII; (e) the sound power level, indoors, in dB, rounded to the nearest integer (for heat pump water heaters, if applicable); in addition, for solar water heaters and heat pump water heaters: (f) the water heating energy efficiency in %, under colder and warmer climate conditions, rounded to the nearest integer and calculated in accordance with point 3 of Annex VIII; (g) the annual electricity consumption in kWh in terms of final energy and/or the annual fuel consumption in GJ in terms of GCV, under colder and warmer climate conditions, rounded to the nearest integer and calculated in accordance with point 4 of Annex VIII; in addition, for solar water heaters: (h) the collector aperture area in m2, to two decimal places; (i) the storage volume in litres, rounded to the nearest integer; in addition, for heat pump water heaters: (j) the sound power level, outdoors, in dB, rounded to the nearest integer. 1.2. Where other information contained in the product fiche is also provided, it shall be in the form and order specified in point 1 of Annex IV. 1.3. The size and font in which the information referred in points 1.1 and 1.2 is printed or shown shall be legible. 2. HOT WATER STORAGE TANKS 2.1. The information referred to in Article 4(2)(b) shall be provided in the following order: (a) the energy efficiency class of the model, determined in accordance with point 2 of Annex II; (b) the standing loss in W, rounded to the nearest integer; (c) the storage volume in litres, rounded to the nearest integer. 2.2. The size and font in which the information referred in point 2.1 is printed or shown shall be legible. 3. PACKAGES OF WATER HEATER AND SOLAR DEVICE 3.1. The information referred to in Article 4(3)(b) shall be provided in the following order: (a) the water heating energy efficiency class of the model, determined in accordance with point 1 of Annex II; (b) the water heating energy efficiency in %, rounded to the nearest integer; (c) the elements set out in Figure 1 of Annex IV. 3.2. The size and font in which the information referred in point 3.1 is printed or shown shall be legible. ANNEX VII Measurements 1. For the purposes of compliance and verification of compliance with the requirements of this Regulation, measurements shall be made using harmonised standards the reference numbers of which have been published for this purpose in the Official Journal of the European Union, or using other reliable, accurate and reproducible measurement methods that take into account the generally recognised state-of-the-art methods. They shall meet the conditions and technical parameters set out in points 2 to 9. 2. General conditions for testing water heaters: (a) measurements shall be carried out using the load profiles set out in Table 3; (b) measurements shall be carried out using a 24-hour measurement cycle as follows:  00:00 to 06:59: no water draw-off,  from 07:00: water draw-offs according to the declared load profile,  from end of last water draw-off until 24:00: no water draw-off; (c) the declared load profile shall be the maximum load profile or the load profile one below the maximum load profile. Table 3 Load profiles of water heaters h 3XS XXS XS S Qtap f Tm Qtap f Tm Qtap f Tm Qtap f Tm Tp kWh l/min °C kWh l/min °C kWh l/min °C kWh l/min °C °C 07:00 0,015 2 25 0,105 2 25 0,105 3 25 07:05 0,015 2 25 07:15 0,015 2 25 07:26 0,015 2 25 07:30 0,015 2 25 0,105 2 25 0,525 3 35 0,105 3 25 07:45 08:01 08:05 08:15 08:25 08:30 0,105 2 25 0,105 3 25 08:45 09:00 0,015 2 25 09:30 0,015 2 25 0,105 2 25 0,105 3 25 10:00 10:30 11:00 11:30 0,015 2 25 0,105 2 25 0,105 3 25 11:45 0,015 2 25 0,105 2 25 0,105 3 25 12:00 0,015 2 25 0,105 2 25 12:30 0,015 2 25 0,105 2 25 12:45 0,015 2 25 0,105 2 25 0,525 3 35 0,315 4 10 55 14:30 0,015 2 25 15:00 0,015 2 25 15:30 0,015 2 25 16:00 0,015 2 25 16:30 17:00 18:00 0,105 2 25 0,105 3 25 18:15 0,105 2 25 0,105 3 40 18:30 0,015 2 25 0,105 2 25 19:00 0,015 2 25 0,105 2 25 19:30 0,015 2 25 0,105 2 25 20:00 0,105 2 25 20:30 1,05 3 35 0,42 4 10 55 20:45 0,105 2 25 20:46 21:00 0,105 2 25 21:15 0,015 2 25 0,105 2 25 21:30 0,015 2 25 0,525 5 45 21:35 0,015 2 25 0,105 2 25 21:45 0,015 2 25 0,105 2 25 Qref 0,345 2,100 2,100 2,100 Continued Table 3 Load profiles of water heaters h M L XL Qtap f Tm Tp Qtap f Tm Tp Qtap f Tm Tp kWh l/min °C °C kWh l/min °C °C kWh l/min °C °C 07:00 0,105 3 25 0,105 3 25 0,105 3 25 07:05 1,4 6 40 1,4 6 40 07:15 1,82 6 40 07:26 0,105 3 25 07:30 0,105 3 25 0,105 3 25 07:45 0,105 3 25 4,42 10 10 40 08:01 0,105 3 25 0,105 3 25 08:05 3,605 10 10 40 08:15 0,105 3 25 0,105 3 25 08:25 0,105 3 25 08:30 0,105 3 25 0,105 3 25 0,105 3 25 08:45 0,105 3 25 0,105 3 25 0,105 3 25 09:00 0,105 3 25 0,105 3 25 0,105 3 25 09:30 0,105 3 25 0,105 3 25 0,105 3 25 10:00 0,105 3 25 10:30 0,105 3 10 40 0,105 3 10 40 0,105 3 10 40 11:00 0,105 3 25 11:30 0,105 3 25 0,105 3 25 0,105 3 25 11:45 0,105 3 25 0,105 3 25 0,105 3 25 12:00 12:30 12:45 0,315 4 10 55 0,315 4 10 55 0,735 4 10 55 14:30 0,105 3 25 0,105 3 25 0,105 3 25 15:00 0,105 3 25 15:30 0,105 3 25 0,105 3 25 0,105 3 25 16:00 0,105 3 25 16:30 0,105 3 25 0,105 3 25 0,105 3 25 17:00 0,105 3 25 18:00 0,105 3 25 0,105 3 25 0,105 3 25 18:15 0,105 3 40 0,105 3 40 0,105 3 40 18:30 0,105 3 40 0,105 3 40 0,105 3 40 19:00 0,105 3 25 0,105 3 25 0,105 3 25 19:30 20:00 20:30 0,735 4 10 55 0,735 4 10 55 0,735 4 10 55 20:45 20:46 4,42 10 10 40 21:00 3,605 10 10 40 21:15 0,105 3 25 0,105 3 25 21:30 1,4 6 40 0,105 3 25 4,42 10 10 40 21:35 21:45 Qref 5,845 11,655 19,07 Continued Table 3 Load profiles of water heaters h XXL Qtap f Tm Tp kWh l/min °C °C 07:00 0,105 3 25 07:05 07:15 1,82 6 40 07:26 0,105 3 25 07:30 07:45 6,24 16 10 40 08:01 0,105 3 25 08:05 08:15 0,105 3 25 08:25 08:30 0,105 3 25 08:45 0,105 3 25 09:00 0,105 3 25 09:30 0,105 3 25 10:00 0,105 3 25 10:30 0,105 3 10 40 11:00 0,105 3 25 11:30 0,105 3 25 11:45 0,105 3 25 12:00 12:30 12:45 0,735 4 10 55 14:30 0,105 3 25 15:00 0,105 3 25 15:30 0,105 3 25 16:00 0,105 3 25 16:30 0,105 3 25 17:00 0,105 3 25 18:00 0,105 3 25 18:15 0,105 3 40 18:30 0,105 3 40 19:00 0,105 3 25 19:30 20:00 20:30 0,735 4 10 55 20:45 20:46 6,24 16 10 40 21:00 21:15 0,105 3 25 21:30 6,24 16 10 40 21:35 21:45 Qref 24,53 3. Conditions for testing the smart control compliance (smart) of water heaters Where the supplier deems it appropriate to declare the value of smart as being 1, measurements of the weekly electricity and/or fuel consumption with smart controls and the weekly electricity and/or fuel consumption without smart controls shall be carried out using a two-week measurement cycle as follows:  days 1 to 5: random sequence of load profiles chosen from the declared load profile and the load profile one below the declared load profile, and smart control disabled,  days 6 and 7: no water draw-offs, and smart control disabled,  days 8 to 12: repetition of the same sequence applied for days 1 to 5, and smart control enabled,  days 13 and 14: no water draw-offs, and smart control enabled,  the difference between the useful energy content measured during days 1 to 7 and the useful energy content measured during days 8 to 14 shall not exceed 2 % of Qref of the declared load profile. 4. Conditions for testing solar water heaters The solar collector, solar hot water storage tank, pump in the collector loop (if applicable) and heat generator shall be tested separately. Where the solar collector and solar hot water storage tank cannot be tested separately, they shall be tested in combination. The heat generator shall be tested under the conditions set out in point 2 of this Annex. The results shall be used for the calculations set out in point 3(b) of Annex VIII under the conditions set out in Tables 4 and 5. For the purpose of establishing Qtota the efficiency of the heat generator using the Joule effect in electric resistance heating elements is assumed to be 100/CC, expressed in %. 5. Conditions for testing heat pump water heaters  Heat pump water heaters shall be tested under the conditions set out in Table 6,  Heat pump water heaters which use ventilation exhaust air as the heat source shall be tested under the conditions set out in Table 7. 6. Conditions for testing solar devices The solar collector, solar hot water storage tank and pump in the collector loop (if applicable) shall be tested separately. Where the solar collector and solar hot water storage tank cannot be tested separately, they shall be tested in combination. The results shall be used for the calculations of Qnonsol for the load profiles M, L, XL and XXL under the average climate conditions set out in Tables 4 and 5 and Qaux . Table 4 Average daytime temperature [ °C] January February March April May June July August September October November December Average climate conditions +2,8 +2,6 +7,4 +12,2 +16,3 +19,8 +21,0 +22,0 +17,0 +11,9 +5,6 +3,2 Colder climate conditions 3,8 4,1 0,6 +5,2 +11,0 +16,5 +19,3 +18,4 +12,8 +6,7 +1,2 3,5 Warmer climate conditions +9,5 +10,1 +11,6 +15,3 +21,4 +26,5 +28,8 +27,9 +23,6 +19,0 +14,5 +10,4 Table 5 Average global solar irradiance [W/m2] January February March April May June July August September October November December Average climate conditions 70 104 149 192 221 222 232 217 176 129 80 56 Colder climate conditions 22 75 124 192 234 237 238 181 120 64 23 13 Warmer climate conditions 128 137 182 227 248 268 268 263 243 175 126 109 Table 6 Standard rating conditions for heat pump water heaters, temperatures in dry bulb air temperature (wet bulb air temperature in brackets) Heat source Outdoor air Indoor air Exhaust air Brine Water Climate conditions Average climate conditions Colder climate conditions Warmer climate conditions Not applicable All climate conditions Temperature + 7 °C (+ 6 °C) + 2 °C (+ 1 °C) + 14 °C (+ 13 °C) + 20 °C (maximum + 15 °C) + 20 °C (+ 12 °C) 0 °C (inlet)/  3 °C (outlet) + 10 °C (inlet)/+ 7 °C (outlet) Table 7 Maximum ventilation exhaust air available [m3/h], at a temperature of 20 °C and with humidity of 5,5 g/m3 Declared load profile XXS XS S M L XL XXL Maximum ventilation exhaust air available 109 128 128 159 190 870 1 021 7. Technical parameters of water heaters The following parameters shall be established for water heaters: (a) the daily electricity consumption Qelec in kWh, rounded to three decimal places; (b) the declared load profile, expressed by the appropriate letter in accordance with Table 3 of this Annex; (c) the sound power level in dB, indoors, rounded to the nearest integer (for heat pump water heaters, if applicable); in addition, for water heaters using fossil and/or biomass fuels: (d) the daily fuel consumption Qfuel in kWh in terms of GCV, rounded to three decimal places; in addition, for water heaters for which the value of smart is declared as being 1: (e) the weekly fuel consumption with smart controls Qfuel,week,smart in kWh in terms of GCV, rounded to three decimal places; (f) the weekly electricity consumption with smart controls Qelec,week,smart in kWh, rounded to three decimal places; (g) the weekly fuel consumption without smart controls Qfuel,week in kWh in terms of GCV, rounded to three decimal places; (h) the weekly electricity consumption without smart controls Qelec,week in kWh, rounded to three decimal places; in addition, for solar water heaters: (i) the collector aperture area Asol in m2, rounded to two decimal places; (j) the zero-loss efficiency Ã ·0 , rounded to three decimal places; (k) the first-order coefficient a1 in W/(m2 K), rounded to two decimal places; (l) the second-order coefficient a2 in W/(m2 K2), rounded to three decimal places; (m) the incidence angle modifier IAM, rounded to two decimal places; (n) the pump power consumption solpump in W, rounded to two decimal places; (o) the standby power consumption solstandby in W, rounded to two decimal places; in addition, for heat pump water heaters: (p) the sound power level LWA in dB, outdoors, rounded to the nearest integer. 8. Technical parameters of hot water storage tanks The following parameters shall be established for hot water storage tanks: (a) the storage volume V in litres, rounded to one decimal place; (b) the standing loss S in W, rounded to one decimal place. 9. Technical parameters of solar devices The following parameters shall be established for solar devices: (a) the collector aperture area Asol in m2, rounded to two decimal places; (b) the zero-loss efficiency Ã ·0 , rounded to three decimal places; (c) the first-order coefficient a1 in W/(m2 K), rounded to two decimal places; (d) the second-order coefficient a2 in W/(m2 K2), rounded to three decimal places; (e) the incidence angle modifier IAM, rounded to two decimal place; (f) the pump power consumption solpump in W, rounded to two decimal places; (g) the standby power consumption, solstandby in W, rounded to two decimal places. ANNEX VIII Method for calculating the water heating energy efficiency of water heaters 1. For the purposes of compliance and verification of compliance with the requirements of this Regulation, calculations shall be made using harmonised standards the reference numbers of which have been published for this purpose in the Official Journal of the European Union, or using other appropriate calculation methods that take into account the generally recognised state-of-the-art methods. They shall meet the technical parameters and calculations set out in points 2 to 6. Technical parameters used for the calculations shall be measured in accordance with Annex VII. 2. Technical parameters of water heaters The following parameters shall be calculated for water heaters under average climate conditions: (a) the water heating energy efficiency Ã ·wh in %, rounded to one decimal place; (b) the annual electricity consumption AEC in kWh in terms of final energy, rounded to the nearest integer; in addition, for water heaters using fuels under average climate conditions: (c) the annual fuel consumption AFC in kWh in terms of GCV, rounded to the nearest integer; in addition, for solar water heaters under average climate conditions: (d) the heat generator water heating energy efficiency Ã ·wh,nonsol in %, rounded to one decimal place; (e) the annual auxiliary electricity consumption Qaux in kWh in terms of final energy, rounded to one decimal place; in addition, for solar water heaters and heat pump water heaters under colder and warmer climate conditions: (f) the parameters set out in points (a) to (c); in addition for solar water heaters under average, colder and warmer climate conditions: (g) the annual non-solar heat contribution Qnonsol in kWh in terms of primary energy for electricity and/or in kWh in terms of GCV for fuels, rounded to one decimal place. 3. Calculation of the water heating energy efficiency Ã ·wh (a) Conventional water heaters and heat pump water heaters: The water heating energy efficiency is calculated as follows: For water-/brine-to-water heat pump water heaters, the electricity consumption of one or more ground water pumps shall be taken into account. (b) Solar water heaters: The water heating energy efficiency is calculated as follows: Where: 4. Calculation of the annual electricity consumption AEC and the annual fuel consumption AFC (a) Conventional water heaters and heat pump water heaters: The annual electricity consumption AEC in kWh in terms of final energy is calculated as follows: The annual fuel consumption AFC in GJ in terms of GCV is calculated as follows: (b) Solar water heaters: The annual electricity consumption AEC in kWh in terms of final energy is calculated as follows: The annual fuel consumption AFC in GJ in terms of GCV is calculated as follows: 5. Determination of the smart control factor SCF and of smart control compliance smart (a) The smart control factor is calculated as follows: (b) If SCF  ¥ 0,07, the value of smart shall be 1. In all other cases, the value of smart shall be 0. 6. Determination of the ambient correction term Qcor The ambient correction term is calculated as follows: (a) for conventional water heaters using electricity: (b) for conventional water heaters using fuels: (c) for heat pump water heaters: Where: the k-values are given in Table 8 for each load profile. Table 8 k-values 3XS XXS XS S M L XL XXL k 0,23 0,23 0,23 0,23 0,23 0,23 0,23 0,0 ANNEX IX Verification procedure for market surveillance purposes For the purposes of assessing the conformity with the requirements laid down in Articles 3 and 4, Member State authorities shall test a single water heater, hot water storage tank, solar device or package of water heater and solar device and provide the information on the test results to the authorities of the other Member States. If the measured parameters do not meet the values declared by the supplier within the ranges set out in Table 9, the measurement shall be carried out on three additional water heaters, hot water storage tanks, solar devices or packages of water heater and solar device and the information on the test results shall be provided to the authorities of the other Member States and to the Commission within one month of testing. The arithmetic mean of the measured values of these three water heaters, hot water storage tanks, solar devices or packages of water heater and solar device shall meet the values declared by the supplier within the range set out in Table 9. Otherwise, the model and all other equivalent water heater models, hot water storage tanks models, solar device models or package of water heater and solar device models shall be considered not to comply. Member State authorities shall use the procedures set out in Annexes VII and VIII. Table 9 Verification tolerances Measured parameter Verification tolerance Daily electricity consumption Qelec The measured value shall not be more than 5 % higher than the rated value (1). Sound power level LWA , indoors and/or outdoors The measured value shall not be more than 2 dB higher than the rated value. Daily fuel consumption Qfuel The measured value shall not be more than 5 % higher than the rated value. Weekly fuel consumption with smart controls Qfuel,week,smart The measured value shall not be more than 5 % higher than the rated value. Weekly fuel consumption without smart controls Qfuel,week The measured value shall not be more than 5 % higher than the rated value. Weekly electricity consumption with smart controls Qelec,week,smart The measured value shall not be more than 5 % higher than the rated value. Weekly electricity consumption without smart controls Qelec,week The measured value shall not be more than 5 % higher than the rated value. Collector aperture area Asol The measured value shall not be more than 2 % lower than the rated value. Pump power consumption solpump The measured value shall not be more than 3 % higher than the rated value. Standby power consumption solstandby The measured value shall not be more than 5 % higher than the rated value. Storage volume V The measured value shall not be more than 2 % lower than the rated value. Standing loss S The measured value shall not be more than 5 % higher than the rated value. (1) Rated value means the value declared by the supplier.